DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on November 7, 2019.
Claims 1-19 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 112
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the trade amount of the digital collateral.” Claim 1 lacks antecedent basis for “the trade amount” and “the digital collateral.” 
Claim 1 recites “the digital cash.” Claim 1 lacks antecedent basis for “the digital cash.” 
Claim 1 recites “the completion.” Claim 1 lacks antecedent basis for “the completion.” 
Claim 11 includes the same limitations. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-19
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-19 recite a “method,” and, therefore are directed to the statutory class of process.
 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the recited additional elements (i.e., computer related components such as the information processing apparatus, computer processor, distributed ledger, digital representation, smart contract), the claims as a whole recite a method of organizing human activity. The claims are directed to a method for lending for intraday trading based on rules. This type of method of organizing human activity is a fundamental economic practice and/or commercial or legal interaction similar to agreements in the form of contracts, legal obligations, sales activities or behaviors, and business relations. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. For example, a computer is being used to implement a transaction. The claimed computer components are recited at a high level of generality and are merely invoked as tools to provide a report. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application.
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 
Dependent Claims 
Dependent claims 2, 3, 6-10, 12, 13, 18, and 19 do not include any new additional elements, but instead include limitations that recite the abstract idea. Dependent claims 4, 5, and 14-17 include the additional element of a digital wallet. A digital wallet is used to store data and is just a tool to implement the abstract idea. 


As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mayadas et al., U.S. Patent Application Publication Number 2019/0340609 A1 and Baringa (Baringa, Finteum and R3. “An Intraday Liquidity Market using Blockchain Technology, (Oct. 19, 2018).).

Claim 1:
Mayadas teaches:
receiving, at a distributed ledger, a digital representation of an amount of collateral for a cash borrower; receiving, at the distributed ledger, a digital representation of an amount of cash for a cash provider; receiving, at the distributed ledger, agreement from the cash borrower and the cash provider to terms of an … trade comprising a duration of the … trade, a collateral trade amount of the collateral, and a cash trade amount of cash (see at least Mayadas, Figure 7; paragraph 0058 (“For example, a particular EOP node participant (who may be, but not limited to, a party to an exemplary repo transaction and/or a custodian of security(ies) being pledged as collateral) may set-up a corresponding SESC to crypto-securely capture at least the following data: terms, trade, asset substitution(s) and/or a return of collateral.”); paragraph 0059 (“As detailed herein, all SESCs (e.g., in the form of the smart contracts) may be configured to perform specific function(s) such as, but not limited to, capturing a current state of data object(s), store the current state, and/or maintain an audit trail of previous states. In some embodiments and, optionally, in combination of any embodiment described above or below, all SESCs may be configured to communicate with each other to update and/or query state. For example, as detailed herein, the "Repo Master Agreement" SESC may be configured to acquire data regarding terms and conditions and/or parameterize attributes of each arrangement between a borrower and a lender. For example, as detailed herein, the "Repo" SESC may be configured to track lifecycle of the repo trade by 
a smart contract executing the … trade by providing the trade amount of the digital collateral to the cash provider and the cash trade amount of the digital cash to the cash borrower; and the smart contract returning the trade amount of the digital collateral to the cash borrower and the cash trade amount of the digital cash to the cash provider at the completion of the … trade (see at least Mayadas, paragraph 0058 (“As detailed herein, SESCs that may be programmed to track and execute both legs of a non-cleared bilateral re-purchase transaction (repo transaction).”)).
Mayadas does not explicitly teach, but Baringa, however, does teach:
intraday trade (see at least Baringa, page 15 (This reference discusses the use of blockchain for intraday liquidity.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baringa’s intraday liquidity trades with Mayadas’ repo trades that use blockchain. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing short term liquidity so that the lender can earn a return on cash that is not tied up and so that the borrower can receive the cash needed to make a purchase. See Baringa, page 11 (“At certain times of the day, banks have excess intraday liquidity in a given currency and have completed the majority of payments for that day. In those situations, a bank may be willing to earn additional return by lending that currency for a few hours. On the other side, as shown in Figure 8 below, a borrowing bank could reduce the maximum net debit for the day by accessing these excess funds. This would create a more efficient settlement system by matching excess and deficit without needing to establish new netting mechanisms or change existing settlement processes for other products.”)). 

Claim 2:
Mayadas further teaches:
wherein the amount of collateral that is digitally represented on the distributed ledger is ringfenced or locked by a collateral custodian (see at least Mayadas, paragraph 0050 (“In some embodiments and, optionally, in combination of any embodiment described above or below, the exemplary inventive cryptographically-secured, distributed database-centered computer system may be configured to immobilize collateral by executing one or more of the following instructions: i) allowing [p]arties to agree that collateral will remain "in custody" or "segregated" at a current custodian location (e.g., borrower's electronic books/records) (HIC account(s)); 2) setting up the custodian as a member node of the network and move the collateral via the blockchain; and 3) setting a repo-specific account at the custodian electronic system.”)).

Claim 3:
Mayadas further teaches:
wherein the amount of cash that is digitally represented on the distributed ledger is separated from other cash by a cash bank (see at least Mayadas, paragraph 0042; paragraph 0048 (“In some embodiments and, optionally, in combination of any embodiment described above or below, the exemplary inventive cryptographically-secured, distributed database-centered computer system may be configured to tokenize assets in a separate account.”)).

Claim 4:
Mayadas further teaches:
wherein the digital representation of the amount of collateral is written to a digital wallet for the cash borrower (see at least Mayadas, paragraph 0085 (“iii) a plurality of electronic wallets (e-Wallets), configured to hold one or more data records of distributed leger collateral (DLC) tokens, where the computers of the EOP member are configured to administer one or more respective e-Wallets of the plurality of e-Wallets.”)).

Claim 5:
Mayadas further teaches:
wherein the digital representation of the amount of cash is written to a digital wallet for the cash provider (see at least Mayadas, paragraph 0046 (“In some embodiments and, optionally, in combination of any embodiment described above or below, the exemplary inventive cryptographically-secured, distributed database-centered computer system may be configured to be associated with a respectively digital Wallet-like application/structure which may be programmed to store a 

Claim 6:
Mayadas further teaches:
wherein the amount of collateral that is digitally represented on the distributed ledger is the same as the collateral trade amount (see at least Mayadas, Figure 3 (The collateral amount and the valuation are stored in the distributed ledger environment via, for example, the repo contract and the valuation contract, etc.); Figure 4).

Claim 7:
Mayadas further teaches:
wherein the amount of cash that is digitally represented on the distributed ledger is the same as the cash trade amount (see at least Mayadas, Figure 3 (The repo contract, which is stored in the distributed ledger environment, would include, for example, the cash trade amount.); Figure 4).

Claim 8:
Mayadas does not explicitly teach, but Baringa, however, does teach:
wherein the duration of the intraday trade is one of minutes or hours (see at least Baringa, page 11 (“a bank may be willing to earn additional return by lending that currency for a few hours.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baringa’s intraday liquidity trades with Mayadas’ repo trades that use blockchain. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing short term liquidity so that the lender can earn a return on cash that is not tied up and so that the borrower can receive the cash needed to make a purchase. See Baringa, page 11 (“At certain times of the day, banks have excess intraday liquidity in a given currency and have completed the majority of payments for that day. In those situations, a bank may be willing to earn additional return 

Claim 9:
Mayadas further teaches:
wherein the collateral comprises a security (see at least Mayadas, paragraph 0058 (security(ies) pledged as collateral)).

Claim 10:
Mayadas further teaches:
verifying that the digital representation of the amount of collateral is sufficient for the collateral trade amount; and verifying that the digital representation of the amount of cash is sufficient for the cash trade amount (see at least Mayadas, paragraph 0073 (The smart contracts verify the rules by confirming that there is sufficient collateral or DLC tokens.)).

Claim 11:
Mayadas teaches:
receiving, at a distributed ledger, agreement from a cash borrower and a cash provider to terms of an … trade comprising a duration of the … trade, a collateral trade amount of the collateral, and a cash trade amount of cash; receiving, at the distributed ledger, a digital representation of the collateral trade amount for a cash borrower; receiving, at the distributed ledger, a digital representation of the cash trade amount for a cash provider (see at least Mayadas, Figure 7; paragraph 0058 (“For example, a particular EOP node participant (who may be, but not limited to, a party to an exemplary repo transaction and/or a custodian of security(ies) being pledged as collateral) may set-up a corresponding SESC to crypto-securely capture at least the following data: terms, trade, asset substitution(s) and/or a return of collateral.”); paragraph 0059 (“As detailed herein, all SESCs (e.g., in the form of the smart contracts) may be configured to perform specific function(s) such as, but not limited to, capturing a current state of data object(s), store the current state, and/or maintain an audit trail of previous states. In some embodiments and, optionally, in combination of any embodiment described above or below, all SESCs may be configured to 
a smart contract executing the …trade by providing the trade amount of the digital collateral to the cash provider and the cash trade amount of the digital cash to the cash borrower; and the smart contract returning the trade amount of the digital collateral to the cash borrower and the cash trade amount of the digital cash to the cash provider at the completion of the … trade (see at least Mayadas, paragraph 0058 (“As detailed herein, SESCs that may be programmed to track and execute both legs of a non-cleared bilateral re-purchase transaction (repo transaction).”)).
Mayadas does not explicitly teach, but Baringa, however, does teach:
intraday trade (see at least Baringa, page 15 (This reference discusses the use of blockchain for intraday liquidity.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baringa’s intraday liquidity trades with Mayadas’ repo trades that use blockchain. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing short term liquidity so that the lender can earn a return on cash that is not tied up and so that the borrower can receive the cash needed to make a purchase. See Baringa, page 11 (“At certain times of the day, banks have excess intraday liquidity in a given currency and have completed the majority of payments for that day. In those situations, a bank may be willing to earn additional return by lending that currency for a few hours. On the other side, as shown in Figure 8 below, a borrowing bank could reduce the maximum net debit for the day by accessing these excess funds. This would create a more efficient settlement system by matching excess and deficit without needing to establish new netting mechanisms or change existing settlement 

Claim 12:
Mayadas further teaches:
wherein the collateral trade amount of collateral is ringfenced or locked by a collateral custodian (see at least Mayadas, paragraph 0050 (“In some embodiments and, optionally, in combination of any embodiment described above or below, the exemplary inventive cryptographically-secured, distributed database-centered computer system may be configured to immobilize collateral by executing one or more of the following instructions: i) allowing [p]arties to agree that collateral will remain "in custody" or "segregated" at a current custodian location (e.g., borrower's electronic books/records) (HIC account(s)); 2) setting up the custodian as a member node of the network and move the collateral via the blockchain; and 3) setting a repo-specific account at the custodian electronic system.”)).

Claim 13:
Mayadas further teaches:
wherein the cash trade amount of cash is separated from other cash by a cash bank (see at least Mayadas, paragraph 0042; paragraph 0048 (“In some embodiments and, optionally, in combination of any embodiment described above or below, the exemplary inventive cryptographically-secured, distributed database-centered computer system may be configured to tokenize assets in a separate account.”)).

Claim 14:
Mayadas further teaches:
wherein the digital representation of the collateral trade amount is written to a digital wallet for the cash borrower (see at least Mayadas, paragraph 0085 (“iii) a plurality of electronic wallets (e-Wallets), configured to hold one or more data records of distributed leger collateral (DLC) tokens, where the computers of the EOP member are configured to administer one or more respective e-Wallets of the plurality of e-Wallets.”)).

Claim 15:
Mayadas further teaches:
wherein the digital wallet is on a second distributed ledger (see at least Mayadas, paragraph 0085 (The transaction data is stored in one or more 

Claim 16:
Mayadas further teaches:
wherein the digital representation of the cash trade amount is written to a digital wallet for the cash provider (see at least Mayadas, paragraph 0046 (“In some embodiments and, optionally, in combination of any embodiment described above or below, the exemplary inventive cryptographically-secured, distributed database-centered computer system may be configured to be associated with a respectively digital Wallet-like application/structure which may be programmed to store a running cash balance and provide for cash movements to be passed through to respective API interfaces to respective systems (e.g., member nodes' systems).”); paragraph 0070 (“In some embodiments and, optionally, in combination of any embodiment described above or below, the exemplary inventive e-Wallets of the present disclosure may be configured to perform at least the following three functions: 1) Bilateral Repo Deal lifecycle management, 2) Asset Tokenization and management, and 3) On-chain Settlement--Transfer of asset tokens on the inventive blockchain distributed ledger (between e-Wallets).”)).

Claim 17:
Mayadas further teaches:
wherein the digital wallet is on a second distributed ledger (see at least Mayadas, paragraph 0085 (The transaction data is stored in one or more distributed ledgers.)).

Claim 18:
Mayadas does not explicitly teach, but Baringa, however, does teach:
wherein the duration of the intraday trade is one of minutes or hours (see at least Baringa, page 11 (“a bank may be willing to earn additional return by lending that currency for a few hours.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baringa’s intraday liquidity trades with Mayadas’ repo trades that use blockchain. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing short term liquidity so that the lender can earn a return on cash that is not tied up and so that the borrower can receive the cash needed to make a purchase. See Baringa, page 11 (“At certain times of the day, banks have excess intraday liquidity in a given currency and have completed the majority 

Claim 19:
Mayadas further teaches:
wherein the collateral comprises a security (see at least Mayadas, paragraph 0058 (security(ies) pledged as collateral)).


Other Relevant Prior Art
	The following references have not been cited in a rejection, but are relevant to the claimed invention: 
Santo, Atsushi; Ikuo Minowa; Go Hosaka, et al., “Applicability of Distributed Ledger Technology to Capital Market Infrastructure,” Japan Exchange Group (Aug. 30, 2016). 
Molinari et al., U.S. Patent Application Publication No. 2017/0011460 A1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692